Watson, C. J.'
When the jury reported a disagreement there was nothing said by the court of a nature to coerce an agreement, nor as to what their verdict should be. The expense of a retrial, and the delay consequent thereon, were called to their attention only as a reason why they should give the evidence further consideration. Manifestly the jury so understood it, for after retiring for such purpose they returned to the court room and requested that the testimony of two certain witnesses be read by the stenographic reporter; and, on hearing such testimony read, the jury again retired, soon thereafter returning a verdict of guilty. We see nothing in the action of the court, of an improper nature, nor to differentiate the casé from that of State v. Gorham, 67 Vt. 365, 31 Atl. 845.

Judgment that there teas no error in the proceedings, and that the respondent take nothing by his exception. Let execution be done.